bo bo bo bo dO NO bo i) No — — — — —=—  — — — — —
oo ST HN UF BP WH YP K& CO OO HAN HD NH BPW NYO KK CO

Oo FH MN FF WY

 

 

Case 2:20-cr-00032-JCC Document16 Filed 03/04/20 Page 1 of 6

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the USS.
DISTRICT COURT at Seattle, Washington.

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

CAMERON BRANDON SHEA,

KALEB J. COLE,

TAYLOR ASHLEY PARKER-DIPEPPE,
JOHNNY ROMAN GARZA,

Defendants.

 

 

The Grand Jury charges that:

CR20-03@ uc

INDICTMENT

COUNT 1

(Conspiracy to Mail Threatening Communications
and to Commit Cyberstalking )

Beginning at a time unknown, but not later than November 2019, and continuing

until on or about February 26, 2020, at King County, within the Western District of
Washington, and elsewhere, CAMERON BRANDON SHEA, KALEB J.COLE, _
TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA, along with

others known and unknown, did knowingly and willfully conspire, combine, confederate,

and agree to commit offenses against the United States, to wit: Mailing Threating

Indictment/SHEA et al. - 1

UNITED STATES ATTORNEY
700 STEWART STREET, STE. 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
oo Oo ND OH BP WD NO ee

NON NO HO HN HO HW HKD ND KN HH HS FSF HK EF S| SKS S|
on NN ON FF WD NY KH DOD ODO FN HD A FP WH NY KF OO

 

 

Case 2:20-cr-00032-JCC Document 16. Filed 03/04/20 Page 2 of 6

Communications, in violation of Title 18, United States Code, Section 876(c) and
Cyberstalking, in violation of Title 18, United States Code, Section 2261A.

A. Object of the Conspiracy |

1. The object of the conspiracy was for CAMERON BRANDON SHEA,
KALEB J. COLE, TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN
GARZA to threaten journalists and activists, particularly Jews and other minorities, with
the intent to cause fear of bodily harm, harass, intimidate, and retaliate against
unfavorable reporting.

B. Manner and Means of the Conspiracy

2. It was part of the conspiracy that KALEB J. COLE and CAMERON
BRANDON SHEA helped to create threatening posters, which included a poster of a
person in a skull mask holding a Molotov cocktail in front of a house, another depicting
people in skull masks holding guns with the message “These People Have Names and
Addresses,” and another littered with swastikas with the message, ‘““We Know Where You
Live.” All three posters contained a place for the recipient’s personal information,
including their home address.

3, It was part of the conspiracy that CAMERON BRANDON SHEA, KALEB

J. COLE, TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA
conducted research online to identify journalists and activists to threaten, specifically
targeting Jews and other minorities.

4. It was part of the conspiracy that CAMERON BRANDON SHEA, KALEB
J. COLE, TAYLOR ASHLEY PARKER-DIPEPPE, and J OHNNY ROMAN GARZA
compiled the home addresses and other personal information for the above-mentioned
journalists and activists, using online sources.

5. It was part of the conspiracy that CAMERON BRANDON SHEA, KALEB
J. COLE, TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA
planned and plotted to threaten the above-mentioned journalists and activists through
online communications among themselves and others. |

Indictment/SHEA et al. - 2 WOO Stevan Staver STE. 3220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
So eo SN DH OW BP WO YO

Oo NO bv HO KH NY NH NHN HNO = —-— | S| HF EF SO SS
Se DTD HW HN BP WOW NY KK CO OO FAHD A BP W NY KK CO

 

 

Case 2:20-cr-00032-JCC Document 16 Filed 03/04/20: Page 3 of 6

6. It was part of the conspiracy that CAMERON BRANDON SHEA, KALEB
J. COLE, TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA
agreed to mail the threatening posters to the journalists and activists, and to affix the
posters on their residences.

7. It was part of the conspiracy that CAMERON BRANDON SHEA, KALEB
J. COLE, TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA
took steps to hide and conceal their actions, including using an encrypted chat service and
wearing disguises during the operation.

C. Overt Acts

8. During and in furtherance of the conspiracy, at King County, within the
Western District of Washington, and elsewhere, one or more of the conspirators
committed one or more of the following overt acts, among others:

a. In December 2019, KALEB J. COLE helped create a collection of
threatening posters that were designed to threaten bodily harm, intimidate, harass, and
retaliate against reporters and activists, particularly Jews and other minorities.

b. On or about January 25, 2020, CAMERON BRANDON SHEA
purchased stamps and packaging tape, and mailed threatening posters to a reporter and
two individuals associated with the Anti-Defamation League.

Cc, On January 25, 2020, TAYLOR ASHLEY PARKER-DIPEPPE
affixed a threatening poster on a residence that he believed belonged to a journalist.

d. On or about January 25, 2020, JOHNNY ROMAN GARZA and
another individual affixed a threatening poster on the home of an editor of a local Jewish
publication.

All in violation of Title 18, United States Code, Section 371.

Indictment/SHEA et al. - 3 UNITED STATES ATTORNEY
, 700 STEWART STREET, STE..5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
NO NO NO NH NY NY NY HK HN HH! HS HS SF eS eS eS ll Sl
on DN MH BP WN KH CO BO FH DH FP WY NY KF CO

o eo nN DK nH FF WH NY

 

 

Case 2:20-cr-00032-JCC Document16 Filed 03/04/20 Page 4 of 6

COUNT 2
(Mailing Threatening Communications)

On or about January 25, 2020, at King County, within the Western District of
Washington, and elsewhere, CAMERON BRANDON SHEA, KALEB J. COLE,
TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA knowingly
and willfully did deposit in an authorized depository for mail matter, to be sent and
delivered by the Postal Service, and knowingly caused to be delivered by the Postal
Service according to the directions thereon, a communication, addressed to Victim #1, a
news reporter, and containing a threat to injure Victim #1.

‘Tt is further alleged that this offense was committed during and in furtherance of
the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Section 876(c). |

COUNT 3
(Mailing Threatening Communications)

On or about January 25, 2020, at King County, within the Western District of .
Washington, and elsewhere, CAMERON BRANDON SHEA, KALEB J. COLE,
TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA knowingly
and willfully did deposit in an authorized depository for mail matter, to be sent and
delivered by the Postal Service, and knowingly caused to be delivered by the Postal
Service according to the directions thereon, a communication, addressed to Victim #2, a
person associated with the Anti-Defamation League, and containing a threat to injure
Victim #2.

It is further alleged that this offense was committed during and in furtherance of
the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Section 876(c).

/I
/
Indictment/SHEA et al. - 4 100 Stevan Staten STE. $220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo Oe YN DN wD BP W NO

NO NYO NO HBO NHN NWN NY NN NO KH HH RR Rw eS ee
oo ~ N & wo bo —- © Oo 6 ~] DN & ww bo — oO

 

 

Case 2:20-cr-00032-JCC Document16. Filed 03/04/20 Page 5 of 6

COUNT 4
(Mailing Threatening Communications)

On or about January 25, 2020, at King County, within the Western District of
Washington, and elsewhere, CAMERON BRANDON SHEA, KALEB J. COLE,
TAYLOR ASHLEY PARKER-DIPEPPE, and JOHNNY ROMAN GARZA knowingly
and willfully did deposit in an authorized depository for mail matter, to be sent and
delivered by the Postal Service, and knowingly caused to be delivered by the Postal
Service according to the directions thereon, a communication, addressed to Victim #3, a
person associated with the Anti-Defamation League, and containing a threat to injure
Victim #3. |
//

H
HI

Indictment/SHEA et al. - 5 UNITED STATES ATTORNEY
700 STEWART STREET, STE. 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Case 2:20-cr-00032-JCC Document16 Filed 03/04/20. Page 6 of 6

 

 

 

 

 

 

1 It is further alleged that this offense was committed during and in furtherance of

2 || the conspiracy charged in Count 1, above.

3 All in violation of Title 18, United States Code, Section 876(c).

4

5

6

7 A TRUE BILL:

g

patep: (¥ \erda 4 , W030

9

10 (Signature of Foreperson redacted pursuant to
the policy of the Judicial Conference of the
1] United States)
12
13 FOREPERSON
. Civ
15
\ BRIAN. T: MORAN
United States Attorn
17 OU
18 c OD
19 || POD GREENBERG
Assistant United States Attorney
20 ‘I
59 THOMAS M. WOODS
Assistant United States Attorney
23
24
25
26
27
28
Indictment/SHEA et al. - 6 UNITED STATES ATTORNEY

700 STEWART STREET, STE. 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
